Citation Nr: 0841193	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-21 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral ankle disorder, claimed as bilateral laxity, 
collateral ligaments and weak ankles.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which determined that new and 
material evidence had not been received to reopen the 
previously denied claim of service connection for a bilateral 
ankle disorder.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

The Board observes that the veteran originally filed his 
claim with the RO in Indianapolis, Indiana.  However, the 
veteran's claims file was subsequently transferred to the RO 
in Seattle, Washington, which issued the September 2006 
rating decision.  The claims file was then transferred back 
to the jurisdiction of the RO in Indianapolis, Indiana, which 
issued the May 2007 statement of the case (SOC), May 2008 
supplemental statement of the case (SSOC) and certified the 
veteran's appeal to the Board.

A hearing was held before a Decision Review Officer (DRO) in 
April 2008, at the Indianapolis RO.  A transcript of the 
testimony is in the claims file.

Preliminarily, the Board notes that in a May 2007 statement, 
AMVETS, the veteran's accredited representative, revoked its 
Power of Attorney (POA), indicating that the organization 
would no longer participate in any action the veteran had 
before the VA.  The veteran received a copy of this letter.  
In a June 2007 statement, the veteran stated that he was 
enclosing a Form 21-22 appointing the American Legion as his 
representative; however, a notation on the form states that 
the American Legion did not accept the POA.  A statement from 
the American Legion later that same month states that the 
organization was "NOT" the veteran's accredited 
representative or POA, and therefore was not representing the 
veteran.  Nonetheless, the American Legion submitted received 
documents from the veteran, but clarified that it did so 
"only as a courtesy."  Subsequently, the veteran did not 
indicate that he wanted another service organization to 
represent him in his appeal.  In this regard, at the 
veteran's April 2008 DRO hearing, the DRO stated on the 
record that the veteran did not have a service organization 
representing him, but that he was being assisted at the 
hearing by a Veterans Service Representative from the RO.  
Therefore, although AMVETS submitted a Hearing Memorandum in 
November 2008, the veteran is unrepresented for purposes of 
this appeal.  Further, the Board finds that the veteran's 
lack of representation is not prejudicial to his claim, as he 
has timely submitted all required documents and has not 
indicated that he wished to be represented by another service 
organization.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in March 2005, 
the RO determined that service connection for a bilateral 
ankle disorder was not warranted, on the basis that there was 
no evidence to show that the condition was incurred in or 
aggravated by active duty military service.

3.  Evidence added to the record since the final March 2005 
RO denial is cumulative and redundant of the evidence of 
record at the time of that decision and does not raise a 
reasonable possibility of substantiating the veteran's 
service connection claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a bilateral 
ankle disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's application to reopen his claim of 
entitlement to service connection for a bilateral ankle 
disorder, the Board observes that the veteran received a 
letter from the RO in June 2006, prior to the initial 
decision on the claim in September 2006.  The June 2006 
letter informed the veteran that his claim was previously 
denied, that he was notified of the previous denial in March 
2005, that the appeal period for that decision had expired 
and the decision was now final, and that in order to reopen 
his claim, new and material evidence was needed.  The June 
2006 letter went on to inform the veteran that to qualify as 
new, the evidence must be in existence and be submitted to VA 
for the first time, and that although VA would make 
reasonable efforts to help him obtain currently existing 
evidence, VA would not provide a medical examination or 
obtain a medical opinion until his claim was successfully 
reopened.  The June 2006 letter also stated that new and 
material evidence must raise a reasonable possibility of 
substantiating his claim and that the evidence could not 
simply be repetitive or cumulative of the evidence before VA 
when the claim was previously denied.  However, the June 2006 
letter did not inform the veteran of what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Subsequently, the veteran received proper Kent notice in an 
August 2007 letter.  The August 2007 letter informed the 
veteran that he was previously denied service connection for 
his bilateral ankle disorder and was notified of such in June 
1976, September 1976 and March 2005.  The August 2007 letter 
then informed the veteran that in order to reopen his claim, 
new and material evidence was required.  The August 2007 
letter also defined new and material evidence.  This letter 
provided the same definition of new evidence as the June 2006 
letter; however, this letter clarified that in order to be 
considered material, the additional existing evidence must 
pertain to the reason his claim was previously denied.  The 
August 2007 letter went on to inform the veteran that his 
claim was previously denied because there was no evidence to 
show that his bilateral ankle disorder was incurred in or 
aggravated by active duty military service, or that his 
bilateral ankle disorder manifested to a compensable degree 
within one year following discharge from active duty military 
service.  Therefore, the evidence submitted must relate to 
this fact.  The August 2007 letter concluded by stating that 
new and material evidence must raise a reasonable possibility 
of substantiating the claim, and could not simply be 
repetitive or cumulative of the evidence already of record 
when his claim was previously decided.  

However, the August 2007 letter was provided after the 
initial adjudication of the veteran's claim by the AOJ.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

As to the timing of providing the Kent notice of the evidence 
that would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial, the Board finds 
that this error was not prejudicial.  As noted above, the 
Board finds that an August 2007 notice letter provided the 
veteran with the proper Kent notice, and that subsequently, 
in May 2008, a supplemental statement of the case (SSOC) was 
issued.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to proper Kent notice 
is not prejudicial.  See Sanders, 487 F.3d 881.

In addition to receiving the August 2007 notice letter, the 
DRO conducting the veteran's April 2008 hearing informed the 
veteran of the reasons for the previous denial of his claim 
and further informed him of the evidence that was needed to 
substantiate his claim.  Specifically, the DRO informed the 
veteran that to reopen his claim, a medical opinion of some 
sort would be required, preferable one from a doctor who had 
treated him for his bilateral ankle condition, to discuss how 
the veteran's current problems could be related to a sprain 
many years ago.  The DRO also stated that if such an opinion 
were not of record, then the RO would not be able to reopen 
his claim.  At the hearing's conclusion, the DRO reiterated 
that the veteran would need a statement from his doctor that 
could explain how the veteran's current bilateral ankle 
problems could be due to a sprain he had during service in 
the mid to late 1970's in order to reopen his claim.  
Therefore, the Board finds that the essential fairness was 
maintained in this case.  Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private treatment records pertinent to 
the years after service.  

The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for a bilateral ankle disorder.  
Under the law, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).  Although the 
veteran has not been afforded a VA examination in connection 
with the application to reopen the claim for service 
connection for a bilateral ankle disorder, the duty to 
provide a medical examination and/or obtain a medical opinion 
in a claim for disability compensation benefits does not 
apply in cases involving an attempt to reopen a finally 
adjudicated claim unless new and material evidence is 
presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2008); see also Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  As is discussed more fully below, the Board finds 
that new and material evidence has not been presented or 
secured in this case; therefore the duty to provide a medical 
examination and/or medical opinion does not apply to the 
veteran's claim.  Therefore, the Board finds that the duty to 
assist has also been satisfied.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran is seeking to reopen his claim of entitlement to 
service connection for a bilateral ankle disorder, which was 
previously denied by the RO in March 2005.  The veteran did 
not appeal that decision and it became final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 
(2008).

In April 2006, the veteran essentially requested that his 
claim for service connection for a bilateral ankle disorder 
be reopened.  The September 2006 rating decision now on 
appeal did not reopen the veteran's claim.  However, the 
requirement of submitting new and material evidence is a 
material legal jurisdictional issue that the Board is 
required to address on appeal, despite the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
Thus, the Board has recharacterized the issue on appeal as 
whether the veteran has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for a bilateral ankle disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Additional evidence received since the final March 2005 
rating decision consists of VAMC outpatient treatment records 
dated from March to July 2005, private treatment records 
dated through March 2006, which include the veteran's 
operative report for his left ankle arthroscopy, the 
veteran's own assertions and his testimony at the April 2008 
DRO hearing .  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the March 2005 
rating decision and finds that this evidence does not 
constitute new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
a bilateral ankle disorder.  Although this evidence is 
certainly new, in that it was not previously of record, the 
evidence is not material in that it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  The March 2005 rating decision denied service 
connection because there was no evidence that the veteran's 
current complaints of ankle pain were related to the ankle 
sprain that occurred in service.  The VAMC outpatient 
treatment records and private treatment records are negative 
for any indication that the veteran's current ankle pain is 
in any way connected with his service.  Therefore, after 
reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim for a bilateral ankle disorder, 
the Board finds that new and material evidence has not been 
presented to reopen the veteran's previously denied claim.  
See 38 U.S.C.A.§ 5108; 38 C.F.R. § 3.156(a).  

Further, although the veteran may sincerely believe that his 
bilateral ankle disorder is related to his service, the 
veteran, as a layperson, he is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
In  addition, while the veteran is competent to report what 
he experienced, his assertions are essentially duplicative of 
his previous assertions in support of his claim.  Thus, the 
veteran's contentions are not deemed to be "new and material 
evidence" and cannot serve to reopen the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For these reasons, the Board determines the evidence 
submitted subsequent to the March 2005 rating decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the veteran's 
claim is not new and material, and his petition to reopen the 
claim for service connection for a bilateral ankle disorder 
must be denied.  38 U.S.C.A. § 5108.   In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As no new and material evidence has been received, the claim 
for service connection for a bilateral ankle disorder, 
claimed as bilateral laxity, collateral ligaments and weak 
ankles, is not reopened; the appeal is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


